Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Declaration
1)	Examiner notes that “Declaration of Juan Chen in Support of a Response to an Office Action” was filed with the Response After Final Action on 11/29/2021. This declaration will not be entered on the record, as it was first submitted after the final rejection of the application (filed 09/28/2021).
Response to Amendment
2)	Applicant’s amendments to the claims, filed 11/29/2021, are accepted. Claims 1, 3-4, and 9-10 are amended.
Response to Arguments
3)	Applicant’s arguments, see section titled “Prior Art Rejections” encompassing pates 6-13 of the Response After Final Action, filed 11/29/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 1, 3-4, and 10 as being anticipated by Larsson et al. (U.S. Patent No. 6387072), hereinafter Larsson; and the 35 U.S.C. 103 rejections of claims 5-6 as being unpatentable over Larsson in view of Renz et al. (U.S. PGPUB 20050154349), hereinafter Renz; claim 7 as being unpatentable over Larsson in view of Renz, further in view of Darnell et al. (U.S. PGPUB 20140052057), hereinafter Darnell; and claim 9 as being unpatentable over Larsson in view of Logan (U.S. Patent No. 6887217), hereinafter Logan, have been withdrawn. 
Allowable Subject Matter
4)	Claims 1, 3-7, and 9-10 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, 9, and 10 (Examiner recognizes that the claim language is not exactly the same between the three independent claims, with claim 1 being a device, and claims 9-10 being methods of using said/significantly similar device), the closest prior art of record is Larsson. While Larsson teaches a breast flange (2', figs. 3-4), for conveying suction from a breast pump to a breast of a lactating woman, for extraction of milk from the breast comprising:
a cup portion (left portion of 21 with larger diameter) shaped to receive the breast;
a funnel portion (middle portion of 21 comprising element 21a) coupled to the cup portion, the funnel portion having (i) an exterior surface (exterior surface of funnel portion of 21) constituting a part of an exterior surface of the breast flange (exterior surface of 2', see figs. 3-4) and (ii) an interior surface (interior surface of funnel portion of 21) shaped to receive an areola region and a nipple region of the breast and to be in contact with the areola region and the nipple region; and
a neck portion (right portion of 21 with smaller diameter), coupled to the funnel portion;
wherein the cup portion, the funnel portion, and the neck portion are integrally formed from a single piece of a pliable and resilient material (material of 21), the material having a thickness, the funnel portion having at least one window (21a, fig. 3 
Larsson fails to teach wherein the neck portion is configured to be removably coupled directly to a breast pump fitting, so that suction pulses from the breast pump are conveyed via the neck portion, the funnel portion and the cup portion to the breast (and with regards to claim 9, wherein the method comprises a step of securing at least one breast flange with a hands-free pumping brassiere).
The combined structure of the neck portion being configured to be removably coupled directly to a breast pump fitting, with the cup, funnel, and neck being integrally made of a single piece of pliable flexible material imparts a novel and non-obvious function of the claimed invention; namely, to allow for wider accommodation of breast sizes with a single breast flange and to provide a higher level of comfort for the lactating individual - as noted by Applicant in Paragraph [0013] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783